DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated September 28, 2022. However, new rejections may have been made using the same prior art if still applicable to the amendments and/or arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "said first and second protectors" in claim 26.  There is insufficient antecedent basis for this limitation in the claim. There is no previous discussion of a second protector in the claim.

The phrase “aid single preapplied adhesive strip running parallel to said first and second side edges of said single sheet” in claim 27 is unclear, which renders the claim vague and indefinite. How can a single adhesive strip run parallel to both the first and second side edges of a single sheet?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muxlow (USPN 9,365,385) in view of Doyle (USPGPub 2013/0236676 A1).

Muxlow discloses a surface protector for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract), wherein said surface protector consists essentially of a single sheet of bendable water-resistant material (Column 2, lines 25 – 26); said single sheet having a perimeter edge, a top surface, and a bottom surface; said perimeter edge formed of a front edge, a back edge, a first side edge, and a second side edge (Figures 1 and 2; Column 2, lines 30 – 32); said single sheet having no more than three preformed creases (Claim 7; Column 2, lines 27 – 54); said single sheet having a first preformed crease that is offset a distance inward from at least a portion of said perimeter edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, lines 34 – 36); said first preformed crease formed on said top surface of said single sheet (Column 2, lines 42 – 45); said first preformed crease forming a reduced thickness in said single sheet prior to said single sheet being folded along said first preformed crease (Column 3, lines 4 – 15); said first preformed cease having a depth of 5-40% of a thickness of said single sheet (Column 3, lines 4 – 15); said single sheet configured to be foldable along said first preformed crease to thereby create a first portion and a second portion without damaging said single sheet and without compromising the water-resistant properties of said single sheet along said first preformed crease (Column 2, line 27 to Column 3, line 32); said first preformed crease configured to be water-resistant both prior to and after said single sheet is folded along said first preformed crease (Column 2, line 27 to Column 3, line 32); said single sheet having a second preformed crease that is offset a distance inward from at least a portion of said perimeter edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease spaced from said first preformed crease (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease positioned parallel to said first preformed crease (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease forming a reduced thickness in said single sheet Page 2 of 7prior to said single sheet being folded along said second preformed crease (Column 3, lines 4 – 15); said second preformed cease having a depth of 5-40% of said thickness of said single sheet (Column 3, lines 4 – 15); said single sheet configured to be foldable along said second preformed crease to thereby create a third portion without damaging said single sheet and without compromising the water-resistant properties of said single sheet along said second preformed crease (Column 2, line 27 to Column 3, line 32); said third portion positioned adjacent to said second portion when said single sheet is folded along said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); said second portion positioned between said first portion and third portion when said single sheet is folded along said first preformed crease and said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); said second preformed crease configured to be water-resistant both prior to and after said single sheet is folded along said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); and a second surface protector formed of a single sheet of a bendable water-resistant material having a top surface and a bottom surface(Column 7, lines 13 – 17) as in claims 21 and 25. With respect to claims 22 and 26, said single sheet of said first and second surface protectors is formed of paperboard or fiberboard (Column 2, lines 25 – 26). For claims 23 and 24, the single sheet includes a third preformed crease, said third preformed crease positioned parallel to said first and second preformed creases, said third preformed crease positioned on a top surface of said single sheet, said Page 3 of 7third preformed crease positioned closer to said first preformed crease and to said second preformed crease (Claim 7; Column 2, lines 27 – 54). Muxlow discloses a surface protection system for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract), wherein said system comprises: a first surface protector (Figures), said first surface protector first surface protector formed of a single sheet of bendable water-resistant material (Column 2, lines 25 – 26); said single sheet of said first and second surface protectors is formed of paperboard or fiberboard (Column 2, lines 25 – 26); said single sheet having a perimeter edge, a top surface, and a bottom surface; said perimeter edge formed of a front edge, a back edge, a first side edge, and a second side edge (Figures 1 and 2; Column 2, lines 30 – 32); said single sheet having only first and second preformed creases on said top surface of said single sheet (Column 5, lines 57 – 67); said first preformed crease is offset a distance inward from said first side edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, lines 34 – 36; Column 5, lines 57 – 67); said first preformed crease forming a reduced thickness in said single sheet prior to said single sheet being folded along said first preformed crease (Column 3, lines 4 – 15); said first preformed cease having a depth of 5-40% of a thickness of said single sheet (Column 3, lines 4 – 15); said single sheet configured to be foldable along said first preformed crease to thereby create a first portion and a second portion without damaging said single sheet and without compromising the water-resistant properties of said single sheet along said first preformed crease (Column 2, line 27 to Column 3, line 32); said first preformed crease configured to be water-resistant both prior to and after said single sheet is folded along said first preformed crease (Column 2, line 27 to Column 3, line 32); said second preformed crease is offset a distance inward from said second side edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease spaced from said first preformed crease (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease positioned parallel to said first preformed crease (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); a distance of said first preformed crease from said first side edge of said single sheet is the same or substantially the same as a distance of said second preformed crease from said second side edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32; Column 5, lines 57 – 67); said second preformed crease forming a reduced thickness in said single sheet prior to said single sheet being folded along said second preformed crease (Column 3, lines 4 – 15); said second preformed cease having a depth of 5-40% of said thickness of said single sheet (Column 3, lines 4 – 15); said single sheet configured to be foldable along said second preformed crease to thereby create a third portion without damaging said single sheet and without compromising the water-resistant properties of said single sheet along said second preformed crease (Column 2, line 27 to Column 3, line 32); said third portion positioned adjacent to said second portion when said single sheet is folded along said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); said second portion positioned between said first portion and third portion when said single sheet is folded along said first preformed crease and said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); said second preformed crease configured to be water-resistant both prior to and after said single sheet is folded along said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32) as in claim 27.However, Muxlow fails to disclose a single reapplied adhesive strip secured to said single sheet; a single preapplied adhesive strip spaced from at least a portion of said perimeter of said single sheet; said single preapplied adhesive strip attached to said bottom surface of said single sheet; said single preapplied adhesive strip having a top adhesive surface; said single preapplied adhesive strip running parallel to at least a portion of said perimeter edge; said single preapplied adhesive strip including a removable top protective release liner that, when removed, exposes said top adhesive surface of said single preapplied adhesive strip; said preapplied adhesive strip configured to the secured onto the walkable surface or another surface protection material located on the walkable surface; a portion of said second surface protector overlying a portion of said first surface protector and only a portion of a bottom surface of said second surface protector adhesively connected to said top surface of said first surface protector to form an adhesive connection and which adhesive connection forms a permanent connection between said first and second surface protector and a dust-proof connection between said first and second surface protector, and said single preapplied adhesive strip running parallel to said first and second side edges of said single sheet. 

Doyle teaches a surface protector for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract) having a single preapplied adhesive strip spaced from at least a portion of said perimeter of said single sheet (Claims 10 and 13); said single preapplied adhesive strip attached to said bottom surface of said single sheet (Claims 10 and 13); said single preapplied adhesive strip having a top adhesive surface (Paragraph 0016; Claims 10 and 13); said single preapplied adhesive strip running parallel to at least a portion of said perimeter edge (Figures 3 and 4, #303); said single preapplied adhesive strip including a removable top protective release liner that, when removed, exposes said top adhesive surface of said single preapplied adhesive strip (Paragraph 0016) for the purpose of preventing debris from contaminating the underlying floor (Paragraph 0016).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a single preapplied adhesive strip in Muxlow in order to prevent debris from contaminating the underlying floor as taught by Doyle.
With regard to “a portion of said second surface protector overlying a portion of said first surface protector and only a portion of a bottom surface of said second surface protector adhesively connected to said top surface of said first surface protector to form an adhesive connection and which adhesive connection forms a permanent connection between said first and second surface protector and a dust-proof connection between said first and second surface protector” and “said preapplied adhesive strip configured to the secured the walkable surface or another surface protection material located on the walkable surface”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive strip of Doyle adhere one surface protector to another protector or to a walkable surface since it is known in the art to adhere to articles together using adhesive as stated by Doyle (Paragraph 0016, line 16, wherein flexible tape is used to adhere the base board protectors to the central panel).

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.

In response to applicant's arguments that Doyle does not disclose, teach or suggest a surface protector consisting of a single sheet of material, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Muxlow is used to disclose a surface protector for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract), wherein said surface protector consists essentially of a single sheet of bendable water-resistant material (Column 2, lines 25 – 26).

In response to applicant's arguments that Doyle does not disclose a single adhesive strip on the sheet of material, the Examiner respectfully disagrees.  While the figures disclose multiple adhesive strips, Doyle also teaches a single strip of adhesive material as an embodiment of the surface protector (Claim 13). 

In response to applicant's arguments that Doyle does not disclose, teach or suggest “A single adhesive strip connected to the single sheet of material. As stated above, Doyle does not teach a protection device formed of a single sheet of material, or having a single position-retaining material. Doyle teaches that the bottom surface of the central panel is textured to provide a relatively high coefficient of friction, and the first and second baseboard protectors each can include a strip of adhesive along their distal edges”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Muxlow is used to disclose a surface protector for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract), wherein said surface protector consists essentially of a single sheet of bendable water-resistant material (Column 2, lines 25 – 26). Doyle is only used to teach a single strip of adhesive material as an embodiment of the surface protector (Claim 13) when forming a protective material.

In response to applicant's arguments that Doyle does not disclose, teach or suggest a sheet of material including a first crease and a second crease, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Muxlow is used to disclose that the material may include only a first and second crease (Column 5, lines 57 – 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 10, 2022